Name: Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricultural products to the peoples of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan
 Type: Regulation
 Subject Matter: Europe;  trade policy;  consumption;  Asia and Oceania;  distributive trades;  agricultural activity;  cooperation policy
 Date Published: nan

 No L 191 /2 PEN Official Journal of the European Communities 12. 8 . 95 COUNCIL REGULATION (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricultural products to the peoples of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan exceptionally, to dispose, in priority, of these products in carrying out the action envisaged ; Whereas it is important to verify that the agricultural products provided under these measures reach their intended destinations ; Whereas it is for the Commission to lay down the rules for the implementation of these measures ; Whereas in view of the pressing needs, the products have to reach the peoples concerned as soon as possible ; whereas the operations should start immediately and the expenses involved should be borne by the EAGGF Guarantee Section, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Articles 5 and 6 thereof, Having regard to Council Regulation (EEC) No 136/66 of 22 September 1966 on the establishment of a common organization of the market in oils and fats (2), and in parti ­ cular Article 12 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), and in particular Articles 6 (6) and 7 (4) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas it is advisable to supply Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan with agricultural products in order to improve the food supply situation, taking into account the diversity of local situations without compromising development towards supplies according to market rules ; Whereas the Community has agricultural products in stock following intervention measures and it is advisable, Article 1 Under the conditions laid down by this Regulation, measures shall be taken for the free supply to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan of agri ­ cultural products, to be determined, which are available as a result of intervention measures ; in the case where the products are temporarily not available in intervention they may be mobilized on the Community market in order to meet the commitments of the Community. Article 2 1 . The products shall be supplied unprocessed or in processed form. 2. The measures may also relate to foodstuffs available or which may be obtained on the market by payment with products coming from intervention stocks and belonging to the same group of products. 3 . The supply costs, including transport and, where applicable, processing costs, shall be determined by invi ­ tation to tender or, for reasons connected with urgency or with difficulties of transportation, by direct agreement procedure . 4 . Products consigned pursuant to this Regulation shall not qualify for export refunds applicable for agricultural products. 5 . Transport costs shall be borne by the Community, in so far as the recipients do not themselves take over the products within the Community. (') OJ No L 181 , 1 . 7. 1992, p. 21 . Regulation as last amended by Commission Regulation (EC) No 1664/95 (OJ No L 158 , 8 . 7. 1995, p. 13). (2) OJ No 172, 30. 9 . 1 966, p. 3025/66. Regulation as last amended by the Act of Accession of Austria, Finland and Sweden . (3) OJ No 148, 28. 6. 1968 , p. 13 . Regulation as last amended by Regulation (EC) No 1538/95 (OJ No L 148 , 30 . 6 . 1995, p. 17). (4) OJ No 148, 28 . 6. 1968 , p. 24. Regulation as last amended by Regulation (EC) No 424/95 (OJ No L 45, 1 . 3 . 1995, p. 2). (*) OJ No 118, 20. 5. 1972, p. 1 . Regulation as last amended by the Commission Regulation (EC) No 1363/95 (OJ No L 132, 16. 6. 1995, p. 8). 12. 8 . 95 EN Official Journal of the European Communities No L 191 /3 6 . Without prejudice to paragraph 7, the products will be sold, by agreement between the Commission and the competent authorities of the States involved, at a price which does not lead to market disturbance and which permits the constitution of a counterpart fund which will be used for the setting up of policies and measures aimed at securing food supplies by means of restructuring of the agricultural sector, targeted budgetary support, etc. 7 . If by way of exception the supply comprises targeted distribution free of charge to the recipient peoples, the corresponding expenses shall be borne in accordance with the usual emergency-aid procedures. Article 3 Expenditure on these actions shall be limited to ECU 80 million, entered in the general budget of the European Communities. Article 4 1 . The Commission shall be responsible for the execu ­ tion of these measures as well as for monitoring the supply operations. The Commission will make all such monitoring reports available to Member States. 2. The Commission shall employ independent experts to carry out a full ex post facto evaluation of the impact and effectiveness of this operation . The report of this evaluation shall be made available to Member States. 3 . The detailed rules for applying this Regulation shall be adopted in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 or, as appropriate, in the corresponding Articles in the other Regulations on the common organization of the markets . Article 5 The accounting value of the agricultural products disposed of, originating from intervention stocks, shall be fixed in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 ('). Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1995. For the Council The President J. SOLANA (') OJ No 94, 28 . 4. 1970, p. 13 . Regulation as last amended by Regulation (EC) No 1518/95 (OJ No L 147, 30 . 6. 1995, p. 55).